Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1-4 and 7 are under consideration in this application.
            Claims 5, 8, 9, 11, 12 and 14 are held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Election/Restrictions
Applicant’s election without traverse of Group I and example 1 in the reply filed on September 7, 2021 is acknowledged.
The restriction requirement is deemed sound and proper and is hereby made final.
The application has been examined to the extent readable on the elected compounds and expanded to include a genus of compounds of formula (I) wherein Y is N, X and Z are CH, R1, R2 and R7-R9 represent non-heterocyclic groups and R3- R6, R10 as set forth in claim 1, exclusively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being obvious over Schmees et al. (WO 2017/202816) in view of Gotoh et al. (US 6,469,003).
Schmees et al. teach compounds that differ only in having a phenyl attached at the 6th position on the 2,3-dihydropyridazine ring rather than applicants’ pyridine ring.  Note the compounds of formula (I) wherein R1 is hydroxyalkyl and the variables R2-R6 are the same as recited herein.  Also note the specific reference compounds example nos.1-10, etc.  However, Gotoh et al. teach the art recognized equivalence of phenyl and pyridyl.  Note the definition of R2 thereon.  Hence, the claimed compounds are deemed to be obvious optional variants of the prior art compounds.
         The motivation to make these compounds is their close structural similarities to the disclosed compound.  Note that the disclosed compounds have pharmaceutical activity, thus the skilled artisan would expect such structurally similar compounds to possess similar properties.  While homology is considered to be present even if true “homology” is not present, such does not defeat the prima facie case of obviousness raised by the art.  Attention, in this regard is 
           “We need not decide here whether the compounds in question are properly labeled 
            homologues.  It appears to us from the authorities cited by the solicitor and appellants that              the term homologue is used by chemists at times in a broad sense, and at other times in
            a narrow or strict sense.  The name used to designate the relationship between the related
            compound is not necessarily controlling; it is the closeness of that relationship which is
            indicative of the obviousness or unobviousness of the new compound.”  50 CCPA 1541.

            Also, as the Court stated in In re Payne et al., 606 F.2d 302, 203 USPQ 245 at 255 (CCPA 1979):
             “the name used to designate the relationship between related compounds is not 
             necessarily controlling; it is the closeness of that relationship which is indicative
             of the obviousness or unobviousness of the new compound.”

             In addition, any question of why would one conceive and use the similar compounds (i.e. “motivation”) is answered by the Court in In re Gyurik et al., 596 F.2d 1012, 201 USPQ 552 at 557.
              “In obviousness rejections based in close similarity in chemical structure, the
              necessary motivation to make a claimed compound, and thus the prima facie case
              of obviousness, rises from the expectation that compounds similar in structure
              will have similar properties.” 

  It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they are analogous to the compounds disclosed in the prior art reference.   In absence of unexpected results, there is nothing unobvious in choosing the claimed compounds.                                  
Conclusion            
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
September 20, 2021